Citation Nr: 0932164	
Decision Date: 08/27/09    Archive Date: 09/04/09

DOCKET NO.  03-17 438	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for tinea pedis. 

3.  Entitlement to an evaluation in excess of 40 percent for 
diabetes mellitus (with non-compensable evaluations of 
diabetic retinopathy and cataracts).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1966 to March 
1969.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from the Columbia, South Carolina, Department of 
Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from April 
1966 to March 1969.

2.  On August 13, 2009, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the appellant, through his authorized representative, that a 
withdrawal of the appeal of the claims of service connection 
for PTSD and tinea pedis and for an evaluation in excess of 
40 percent for diabetes mellitus (with non-compensable 
evaluations of diabetic retinopathy and cataracts) is 
requested.  


CONCLUSION OF LAW

The criteria for withdrawal of the appeal of the claims of 
service connection for PTSD and tinea pedis and for an 
evaluation in excess of 40 percent for diabetes mellitus 
(with non-compensable evaluations of diabetic retinopathy and 
cataracts) by the appellant (or his or her authorized 
representative) have been met.  38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 2002); 38 C.F.R. § 20.204 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be 
withdrawn as to any or all issues involved in the appeal at 
any time before the Board promulgates a decision.  38 C.F.R. 
§ 20.204 (2008).  Withdrawal may be made by the appellant or 
by his or her authorized representative.  38 C.F.R. § 20.204.  
In the present case, the appellant, through his authorized 
representative, has withdrawn this appeal and, hence, there 
remain no allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal of the claims of service connection for PTSD and 
tinea pedis and for an evaluation in excess of 40 percent for 
diabetes mellitus (with non-compensable evaluations of 
diabetic retinopathy and cataracts) is dismissed.



		
K. J. ALIBRANDO
	Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


